[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant seeks to have the unallocated alimony and support order reduced on the ground that he recently lost his employment. The order is modified.
At the time of the dissolution of the parties' marriage on February 9, 2000, the defendant was employed with Deloitte  Touche LLP as a manager of the employer's benefits and compensation practice in Connecticut. The trial court, Cutsumas, J., found that the defendant's "gross annual compensation is $133,000 which rises to $136,120 when $60 per week of flex benefits are included." Since the dissolution, the defendant's employment was terminated by the employer. The defendant is actively seeking re-employment in a comparable position. He has a law degree and a masters in business administration. His prospects for re-employment appear to be excellent. He appears to have the same earning capacity.
The defendant reports on his current financial affidavit that his weekly expenses, exclusive of the unallocated alimony and support payment, are $2,068.00. He received severance payments until November 17, 2000. He expects to receive $382.00 a week in unemployment compensation benefits. He has $566,466.00 an IRA and 401K plan as well as other assets. CT Page 15932
The plaintiff objects to a modification of the unallocated alimony and support order. At the time to the divorce, the plaintiff's weekly income was approximately $146.00. She has a Ph.D. in psychology and started a practice in psychology in January of 2000. The trial court, Cutsumpas, J., noted "While her current income is about $7,592 per year, it is reasonable to assume it will gradually increase to between $35,000 and $50,000 per annum now that the dissolution of marriage has occurred. The orders herein are based upon her current income." Presently, she works 15 to 20 hours a week for Behavior Health Consultants and earns $200.00 a week. She reports on her current financial affidavit that her weekly expenses are $1,835.70. She has $433,119.01 in an IRA account and also possesses other assets.
Unfortunately, each party will now have to borrow money or withdraw from his or her IRA account in order to make ends meet. The plaintiff has stated that she is prepared to use her IRA funds, if necessary, even though tax penalties may be incurred. The defendant wishes to avoid any such penalties.
There has been a substantial change in circumstances since the divorce. Accordingly, the judgment is modified as of November 30, 2000. The defendant is ordered to pay the plaintiff $3,500.00 per month as unallocated alimony and support. He is ordered to notify the plaintiff immediately upon his obtaining employment, which should be soon. He is to continue making the COBRA payments. The parties should return to court on March 29, 2000.
THIM, J.